EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Spinelli on May 7, 2021.

The application has been amended as follows: 

a. Claims 1-11 have been cancelled.

b. Claim 12, line 16, the limitation “a reinforcing member for reinforcing” has been changed to - - a reinforcing member for resiliently reinforcing - -.

Election/Restrictions
Claim 12 is allowable. The restriction requirement between Groups I-XI, as set forth in the Office action mailed on July 21, 2020, have been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of July 21, 2020 is withdrawn.  Claims 17-19, directed to a non-elected Group, are no longer 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach a manipulator as defined by the claims.  The closest prior art is to Tovey et al. (USP 5,643,294) and Grant et al. (USP 5,271,543).  Tovey et al. does not anticipate the claims because the reinforcing member does not resiliently reinforce a compressive rigidity of the guide tube.  Grant et al. does not read on the claims because the biasing member is configured to apply a biasing force in a direction towards the driving unit, and not away from the driving unit.  Accordingly, the claims are allowable over the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658